DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 10/06/2022.
Claims 1-14, 16, 18-20, 27, 30, and 34 have been canceled.  
Claims 15, 21, 28, 31, and 33 have been amended. 
Claims 15, 17, 21-26, 28-29, 31-33, and 35-37 are currently pending and have been examined here. 
Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant’s Response filed 10/06/2022, with respect to the 35 U.S.C. 103 and 101 rejections of claims 15, 17, 21-26, 28-29, and 31-32 have been fully considered and they are persuasive. These rejections have been withdrawn. 
 Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 33 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 15, 17, 21-26, 28-39, and 31-32 have been allowed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning (U.S. PG Pub. NO. 20070286220; hereinafter "Stenning") in view of Touringplans.com, "Dragon Challenge", (Made of record in PTO-892 and attached, Webarchive screen capture of 10/07/2015, available at: https://touringplans.com/islands-of-adventure/attractions/dragon-challenge, hereinafter "Dragon Challenge") further in view of Vandewater et. al. (U.S. Patent No. 10,185,513; hereinafter "Vandewater")further in view of Wayne et. al. (U.S. Patent No. 5,006,983; hereinafter "Wayne") and further in view of Boss et. al. (U.S. PG Pub. No. 20120116789; hereinafter "Boss") and further in view of Hess et al. (U.S. PG Pub. No. 20130103486; hereinafter "Hess").
As per claim 33, Stenning teaches:
A virtual queue method, comprising:
 Stenning teaches a system and method for managing virtual queues for one or more services, wherein the service may be a theme park attraction. (Stenning: abstract, paragraph [0015, 32])
With respect to the following limitation:
receiving a request from an individual guest for a position in a virtual queue of an attraction, wherein the attraction comprises a plurality of rides that are accessed by the virtual queue from a common dispatch area;
 Stenning teaches that the system may receive a communication from a group of patrons (each comprising a tag in the group, and therefore associated with an individual guest) requesting access to the virtual queue. (Stenning: paragraph [0020, 122]) Stenning further teaches a request to be added to a virtual queue in the form of a request to edit, use a suggested itinerary, add a service point to an itinerary, or move a service to a different point in the itinerary. (Stenning: paragraphs [0150-152], Fig. 6)  Stenning further teaches common dispatch area 28 from which the user may be dispatched to the service (which, as outlined above, may comprise a theme park ride. (Stenning: paragraph [0115], Fig. 2) Stenning, however, does not appear to explicitly teach that the service comprises a plurality of rides and that the guest is distributed to one of the plurality of rides when they reach the dispatch point.
Dragon Challenge, however, teaches that a given service may comprise two coasters, the Chinese Fireball and Hungarian Horntail. (Dragon Challenge: "Description and Comments", paragraph [0002]) Dragon Challenge further teaches that the users waiting in line may wait in a single line, and then when they finally emerge at a loading area, they must choose between one of the two coasters. (Dragon Challenge: "Touring Tips" paragraph [0001]) Therefore, Stenning, as modified by Dragon Challenge, teaches that the service may comprise a plurality of rides, and that when the user reaches the loading area (a common dispatch area) the user may be distributed between the plurality of rides via the loading area. It can be seen that each element is taught by either Stenning or by Dragon Challenge. Adding the multiple rides of Dragon Challenge that the users may board from the loading area does not affect the normal functioning of the elements of the claim which are taught by Stenning. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dragon Challenge with the teachings of Stenning since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Stenning in view of Dragon Challenge further teaches:
assigning the individual guest to the position in the virtual queue of the attraction in response to the request;
Stenning further teaches that, in response to the group's initial registration, editing of an itinerary, or adoption of a suggested itinerary, the group of users (including the individual) may be assigned a position in the virtual queue. (Stenning: paragraph [0158, 160])  
With respect to the following limitation:
determining an average wait time for the attraction, wherein the average wait time is based at least in part on a dynamic wait time buffer that changes in duration based on a time of day and a closure of a subset of the plurality of rides;
 Stenning further teaches that the time until the user group reaches the front of the queue may be determined based on the number of users which are ahead of the user group in the queue (the user's position in the queue) based on an average throughput (an average wait time). (Stenning: paragraph [071-74, 163, 164]) Stenning further teaches that the time may be determined based on a throughput profile of the service, wherein the throughput profile may be determined based on historical throughput. (Stenning: paragraph [0164]) Stenning, however, does not teach the addition of a wait time buffer which varies in duration based on a time of day to this average wait time, or that the closure is of only a subset of the plurality of rides of the single attraction.
Vandewater, however, teaches that in calculating a wait time for a given service, additional time may be added to the wait time based on the time of day. (Vandewater: Vandewater: col. 9 lines 16-25) One of ordinary skill in the art would understand that, if a calculation is made of an additional time to be added to a wait time based on the time of day, the additional time (wait time buffer) would vary in duration based on the time of day (a change in a single variable of a calculation would result in a change in the result).  It can be seen that each element is taught by either Stenning in view of Dragon Challenge or by Vandewater. Adding the dynamic wait time buffer taught by Vandewater does not affect the normal functioning of the elements of the claim which are taught by Stenning in view of Dragon Challenge. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Vandewater with the teachings of Stenning in view of Dragon Challenge, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As outlined above Stenning in view of Dragon Challenge further in view of Vandewater teaches that ride schedule data may be received, wherein the ride comprises a subset of rides. Stenning in view of Dragon Challenge further in view of Vandewater, however, does not appear to teach that this ride schedule data indicates a scheduled closure of a subset of the rides. Wayne, however, teaches the receipt of an indication that an agent of a pool of agents (analogous to a ride of set of rides) will be dealing with a long reissue call or going on break, and the system may determine expected wait times for customers based on the received indications of future agent schedules. (Wayne: col. 11 lines 17-24, col. 11 lines 46-53, col. 19 lines 1-29, Fig. 12b) Wayne further teaches that the expected resumed availability of the agent may be received including an indication of the length of the reissue call or break., Stenning in view of Dragon Challenge further in view of Vandewater, as modified by Wayne teaches that the outage may be a subset of the coasters (an agent among a pool of agents) and the outage may comprise an outage scheduled ahead of time (a future break or reissue call). Wayne teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater for the benefit of reducing the need for servicers and customers to have to contend with the pressure of having long lines of people waiting to be served. (Wayne: col. 3 lines 34-37) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wayne with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater to achieve the aforementioned benefits.
Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne does not appear to explicitly teach:
enabling a new queuing option that is active while the average wait time is below a threshold wait time upon determining that the average wait time is below the threshold wait time;
 Boss, however, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue. (Boss: paragraph [0039-40]) Boss teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne for the benefit of providing customers at an amusement park to enjoy more rides with less wait times and optimize wait times based on the customers propensity to pay more or less at any given time, creating pluralities of short-term "spot markets" during an admission time frame (day, weekend, etc.) allowing the system to optimize revenue and provide proportionate entertainment value based on the amount the customer paid for a ticket. (Boss: paragraph [0041]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boss with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne to achieve the aforementioned benefits.
With respect to the following limitation:
 and communicating a wireless signal to a plurality of guest-associated devices to cause the plurality of guest-associated devices to activate a temporary user input associated with the new queuing option, wherein the wireless signal causes a message to be displayed relating to the new queuing option, wherein the message comprises a pop-up button;
 Boss, as outlined above, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue, wherein a user's smartphone is used to receive messages and notifications from the system. (Boss: paragraph [0039-40, 45, 47]) Boss further teaches the receipt of direct responses from the users in response to the notification. (Boss: paragraph [0055]) The motivation to combine Boss persists. Boss, however, does not appear to explicitly teach that the notification given to the user comprises a "pop-up button" in particular.
To the extent that Boss does not explicitly teach that the message comprises a pop-up button, Hess teaches this element. Hess teaches the use of a pop-up button 322 which, when clicked by a user, causes the user's information to be stored into a data structure in order to add the user to a virtual queue. (Hess: paragraphs [0029-31, 34-36], Figs. 3A-3C) Hess further teaches the use of pop-up notifications to accept offers for new queuing options comprising offers to enter into queues at different positions. (Hess: paragraph [0067-68], Fig 17)  It can be seen that each element is taught by Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss, or by Hess. Modifying the notification taught by Boss to include a "pop-up button" does not affect the normal functioning of the elements taught by Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Hess with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne further in view of Boss and further in view of Hess further teaches:
receiving a signal from a guest-associated device of the plurality of guest-associated device, the signal being indicative of interaction with the pop-up button; 
Boss, as outlined above, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue, wherein a user's smartphone is used to receive messages and notifications from the system. (Boss: paragraph [0039-40, 45, 47]) Boss further teaches the receipt of direct responses from the users in response to the notification. (Boss: paragraph [0055]) The motivation to combine Boss persists.  Hess, as outlined above, teaches the use of a pop-up button 322 which, when clicked by a user, causes the user's information to be stored into a data structure in order to add the user to a virtual queue. (Hess: paragraphs [0029-31, 34-36], Figs. 3A-3C) Hess further teaches the use of pop-up notifications to accept offers for new queuing options comprising offers to enter into queues at different positions. (Hess: paragraph [0067-68], Fig 17) The motivation to combine Hess persists.  
entering an identification associated with the guest-associated device in the virtual queue based on the received signal.
Boss, as outlined above, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue, wherein a user's smartphone is used to receive messages and notifications from the system. (Boss: paragraph [0039-40, 45, 47]) Boss further teaches the receipt of direct responses from the users in response to the notification. (Boss: paragraph [0055]) The motivation to combine Boss persists.  Hess, as outlined above, teaches the use of a pop-up button 322 which, when clicked by a user, causes the user's information to be stored into a data structure in order to add the user to a virtual queue. (Hess: paragraphs [0029-31, 34-36], Figs. 3A-3C) Hess further teaches the use of pop-up notifications to accept offers for new queuing options comprising offers to enter into queues at different positions. (Hess: paragraph [0067-68], Fig 17) The motivation to combine Hess persists.  
As per claim 35, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss and further in view of Hess teaches all of the limitations of claim 33, as outlined above, and further teaches:
determining an updated average wait time for the attraction;
 Stenning further teaches the periodic updating of queue lengths and wait times throughout the day. (Stenning: paragraphs [0162-165]) Boss further teaches that the system may disable the short queue opportunity in response to a determination that sufficient customers have responded and queue lengths have normalized. (Boss: paragraph [0055]) The motivation to combine Boss persists.
and disabling the new queuing option upon determining that the updated average wait time is above the threshold wait time.
Stenning further teaches the periodic updating of queue lengths and wait times throughout the day. (Stenning: paragraphs [0162-165]) Boss further teaches that the system may disable the short queue opportunity in response to a determination that sufficient customers have responded and queue lengths have normalized. (Boss: paragraph [0055]) The motivation to combine Boss persists.
As per claim 36, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss and further in view of Hess teaches all of the limitations of claim 33, as outlined above, and further teaches:
wherein the threshold wait time is a minimum of a predetermined wait time range.
 In teaching that the wait times are shorter than "typical", boss teaches that the threshold may be below a given range of values which qualifies as typical for the given ride. (Boss: paragraphs [0039-40]) The motivation to combine Boss persists.
As per claim 37, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss and further in view of Hess teaches all of the limitations of claim 33, as outlined above, and further teaches:
comprising selecting the plurality of guest-associated devices based on guest profiles of guests associated with the guest-associated devices.
 Boss further teaches that the customers may be identified for the short queue opportunity based on their profiles. (Boss: paragraphs [0025, 47-49, 53-56]) The motivation to combine Boss persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628